Title: Thomas Richards to Thomas Jefferson, 23 April 1811
From: Richards, Thomas
To: Jefferson, Thomas


          
            Sir
            Orange Mills 23d April 1811
          
           It has been stated to me that the term for which you rented your mills is about to expire, and that the present tenant will not continue longer, if this be correct, Permit me to enquire whether you are disposed to rent them again, and if you have made any disposition of them.—Being unknown to you, it may not be improper merely to mention, that I have been some years engaged in the milling business at my own mills in the County of Orange and at the Mills which formerly belong’d to the Messrs Madisons, to whom, and to most others in the county, I am well known.—You will do a favor to let me hear from you on this subject at your convenience 
          
            With respect Sir I am yr mo. Obt Sevt
            
 Tho. Richards
          
        